{¶ 73} I write separately to concur in judgment only regarding the first assignment of error. The court's colloquy with the twelve-year-old victim must be read and understood in context of the record. The record clearly reflects that the judge was responding to the fact that the child appeared frightened and reluctant to testify. Nothing said by the judge was a comment upon the child's veracity; the judge merely urged her to be brave, and communicated to her his understanding of the difficulty she was experiencing discussing sexual matters in a strange and public setting. Nor could it be considered error for a judge to impress upon a young witness the importance of a trial, and the importance of her individual testimony. I do not find the comments "borderline," nor error, harmless or otherwise. Hopefully, we have not reached a place where simple kindness and civility constitute error.